UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6334



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM C. GAMBLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:01-cr-00820-HMH-AL)


Submitted: June 22, 2006                       Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Gamble, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William C. Gamble appeals the district court’s order

denying his motion for modification of his sentence.               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                   United

States v. Gamble, No. 6:01-cr-00828-HMH-AL (D.S.C. Feb. 7, 2006).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -